Citation Nr: 0632859	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-21 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypokalemic 
periodic paralysis (HPP).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that granted service 
connection for HPP and assigned an initial noncompensable 
rating therefor from January 2002.  Because the claim for an 
initial compensable rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized that claim in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

 In September 2005, the veteran testified at a hearing before 
a Decision Review Officer at the RO.  In June 2006, the 
veteran and his wife testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of the 
hearings are of record.

At the June 2006 Board hearing and in a written statement, 
the veteran claimed service connection for a post-traumatic 
stress disorder.  That issue has not been adjudicated by the 
RO and is thus not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  The veteran's muscle tone and power in the lower 
extremities, as well as his potassium levels, have generally 
been within normal limits on recent VA examinations; the 
medical evidence does not show HPP productive of mild, 
incomplete sciatic or external popliteal (common peroneal) 
nerve paralysis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for HPP are 
not met.  38 U.S.C.A.     §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 
4.124a, Diagnostic Codes 8520, 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

February, March, and June 2002 pre-rating and March 2005 
post-rating RO letters collectively notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims.  The 2002 letters also provided 
notice of what was needed to establish initial entitlement to 
service connection, and the 2005 letter provided notice of 
what was need to establish entitlement to a higher rating 
(evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, the March 2005 RO letter 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board finds 
that these letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the August 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's March 2005 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated the veteran's claim on the basis of all 
the evidence of record in November 2005 (as reflected in the 
Supplemental Statement of the Case (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the November 2005 
SSOC, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2005.  In August 2002 and October 
2004, the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  Transcripts of the veteran's 
September 2005 RO and June 2006 Board hearings also have been 
associated with the claims folder.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In an April 2006 statement, the veteran stated 
that he had no other information or evidence to give the VA 
to substantiate his claim.  The record also presents no basis 
for further development to create any additional evidence to 
be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Under the applicable criteria, a 10% rating requires mild, 
incomplete sciatic nerve paralysis.  20%, 40%, and 60% 
ratings require moderate, moderately severe, and severe (with 
marked muscular atrophy) incomplete paralysis, respectively.  
An  80% rating requires complete sciatic nerve paralysis with 
a dangling foot and drop foot, no active movement possible of 
muscles below the knee, and weakened or (very rarely) lost 
flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

A 10% rating requires mild, incomplete external popliteal 
(common peroneal) nerve paralysis.  20% and 30% ratings 
require moderate and severe incomplete paralysis, 
respectively.  A 40% rating requires complete external 
popliteal (common peroneal) nerve paralysis with foot drop 
and slight droop of the 1st phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, DC 8521.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the pertinent evidence in light of the criteria 
of DCs 8520 and 8521, the Board finds that mild, incomplete 
paralysis of either the sciatic or external popliteal (common 
peroneal) nerve has not been shown at any time since the 
initial January 2002 grant of service connection for HPP.  

On mid-January 2002 VA outpatient examination, there was no 
evidence of neuropathy in the extremities.     

Subsequently in January 2002, the veteran was hospitalized at 
the Blake Medical Center.  No sensory, motor, or cerebellar 
deficits were detected on neurologic examination.  Blood 
tests on 2 successive days showed potassium levels of 3.9 and 
3.4, with the normal range being from 3.5 to 5.1 mmol/l.  
During his hospital course, an electrocardiogram showed T-
wave inversion.  The diagnoses included bilateral lower lobe 
pneumonia, and adult-onset diabetes mellitus (DM).

In August 2002, the veteran underwent a VA examination to 
determine the nature, extent, and degree of severity of any 
disability from HPP.  The examining physician reviewed the 
veteran's medical history, and the veteran stated that he had 
had no medical follow-up for his HPP since 1973.  The veteran 
currently complained of episodic weakness all over his body 
that occurred approximately on a monthly basis.  On current 
examination, the veteran was ambulatory.  Inspection of 
muscle tone and power, including strength in the extremities, 
was within normal limits.  Gait was normal, and there was no 
evidence of muscle atrophy.  A potassium level of 4.6 was 
recorded in January 2001, and the examiner stated that this 
was normal.  The assessment was that the veteran was strongly 
suspected of having HPP in military service, but this had not 
been proven, there was no documentation of any hypokalemia, 
and the veteran was not currently being treated for HPP.     

On September 2002 VA outpatient examination, the veteran 
complained of periodic muscle weakness affecting the right 
side of his body more than the left approximately once per 
month.  For exercise, the veteran was noted to walk and work 
in his yard.  There were no other pertinent findings.

On October 2004 VA neurological examination, the veteran 
complained of numbness and stinging in his lower extremities, 
mainly in the feet, several times per day since DM was 
diagnosed in 1995.  Current examination showed that sensation 
to touch and pinprick was present in the feet, although the 
veteran stated that that he had numbness in the feet.  Deep 
tendon reflexes and muscle tone and power were within normal 
limits in the lower extremities.  Gait was slow but 
unremarkable.  The assessment was that the veteran had mild 
sensory peripheral neuropathy in both lower extremities 
secondary to DM.  

VA blood tests showed potassium levels of 4.9 and 4.7 in 
January and July 2005, respectively, with the normal range 
being from 3.6 to 5.1 mEq/L.

At the September 2005 RO hearing, the veteran testified that 
he sometimes experienced weakness all over his body, and that 
at other times he had weakness in his hands, or such that he 
could not raise his head.  He stated that he last experienced 
an episode of major weakness in approximately January 2005.  

At the June 2006 Board hearing, the veteran and his wife gave 
testimony about the nature and extent of his claimed HPP 
disability and on how it impaired him industrially.  The 
veteran stated that he experienced episodes of muscle 
weakness of varying intensity approximately once every month 
or 2, and that he last experienced an episode approximately 4 
or 5 month ago that affected his arms and legs.  He stated 
that he was currently unemployed, but that this was not due 
to his HPP.    

Clearly, the findings from 2002 to 2005 provide no basis for 
more than the initial assigned noncompensable rating for HPP 
under either DCs 8520 or 8521.  There simply is no evidence 
of the symptoms required for a 10% rating, i.e. mild, 
incomplete paralysis that is due to the HPP.  The veteran's 
only documented neuropathy has been medically attributed to 
service-connected peripheral neuropathy affecting the lower 
extremities as a result of his service-connected DM.  The 
Board notes that the veteran is separately compensated for 
those service-connected disabilities, and no symptomatology 
attributed thereto may thus be considered in evaluating his 
service-connected HPP.  In this regard, the Board notes that 
the medical evidence shows that the veteran's muscle tone and 
power in his lower extremities was within normal limits on 
2002 and 2004 VA examinations, and that his potassium levels 
have generally been within normal limits from 2001 to 2005.  
Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for HPP under any applicable rating criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial compensable rating for HPP must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,   1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for HPP is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


